On Consideration of Petition for Rehearing.
In the brief of appellants on their petition for rehearing they contend that this court has held erroneously that the Lanham Act conferred original jurisdiction upon District Courts in actions for unfair competition and they argue that the decision of this court is in conflict with the Second Circuit in American Auto Association v. Spiegel, 205 F.2d 771, the Third Circuit in L’AiglonApparel v. Lana, Lobell, Inc., 214 F.2d 649 and the Fifth Circuit in Royal Lace Paper Works, Inc., v. Pest-Guard Products, Inc., 240 F.2d 814.
To avoid possibility of such construction of our opinion, it is ordered that the paragraphs of the slip opinion herein of August 5, 1957, on page 18 thereof, beginning on the sixth line [247 F.2d 818, col. 2, line 29 to end of opinion] be deleted and that the following be inserted in lieu of the deleted matter:
Our holding in this case that the District Court had jurisdiction of the case under the Lanham Act and Title 28 United States Code, § 1338(a) and (b) is based upon the fact that the unfair competition engaged in by the defendants as rightly found by the District Court, was substantially related to the proven infringement by defendants of the plaintiff’s trademarks, which were duly registered under the Lanham Act.
Our decision is in accord with those of the Second, Third and Fifth Circuits in American Auto Association v. Spiegel, 2 Cir., 205 F.2d 771; L’AiglonApparel v. Lana, Lobell, Inc., 3 Cir., 214 F.2d 649 and Royal Lace Paper Works, Inc., v. Pest-Guard Products, Inc., 5 Cir., 240 F.2d 814.
Defendants’ wrongful use of plaintiff’s registered trademarks in its competition with plaintiff was itself unfair competition by defendants. American Auto Association v. Spiegel, supra. It had substantial economic effect upon plaintiff’s national interstate business and the District Court had jurisdiction and substantial grounds to protect plaintiff from defendants’ infringement and unfair competition. We do not consider that this case raises the question and we do not hold that the Lanham Act would confer federal jurisdiction for unfair competition when there is no substantial related claim of infringement under the Act.
We find no error in the proceedings, opinion, findings, conclusions or judgment of the trial court. Affirmed.
The petition for rehearing is denied.